376 U.S. 650 (1964)
HAMILTON
v.
ALABAMA.
No. 793.
Supreme Court of United States.
Decided March 30, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ALABAMA.
Jack Greenberg, James M. Nabrit III and Oscar W. Adams, Jr. for petitioner.
Richmond M. Flowers, Attorney General of Alabama, and Bernard F. Sykes and Owen Bridges, Assistant Attorneys General, for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is reversed. Johnson v. Virginia, 373 U. S. 61.
MR. JUSTICE BLACK concurs in reversal of the judgment of contempt for reasons discussed in In re Murchison, 349 U. S. 133, In re Oliver, 333 U. S. 257, and Thompson v. City of Louisville, 362 U. S. 199. Cf. Offutt v. United States, 348 U. S. 11.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.